DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Figure 1 was objected to because it should have been designated by a legend such as Prior Art.  Applicant has amended figure 1 to include a Prior Art label, therefore the objection to the drawings is withdrawn.
3.	Claim 29 was rejected under 35 U.S.C. 101 because the claimed invention was directed to non-statutory subject matter.  Applicant has amended claim 29 to include the limitation “non-transitory”, therefore the rejection of claim 29 under 35 U.S.C. 101 is withdrawn.
4.	Claims 16-20, 28 and 29 were rejected under 35 U.S.C. 103 as being unpatentable over Arik et al. (“Fully automated quantitative cephalometry using convolutional neural networks”, Journal of Medical Imaging) in view of Applicant’s Admitted Prior Art (AAPA), Claim 21 was rejected under 35 U.S.C. 103 as being unpatentable over Arik et al. (“Fully automated quantitative cephalometry using convolutional neural networks”, Journal of Medical Imaging) in view of Applicant’s Admitted Prior Art (AAPA) further in view of Johnson (US2019/0333627), Claim 22 was rejected under 35 U.S.C. 103 as being unpatentable over Arik et al. (“Fully automated quantitative cephalometry using convolutional neural networks”, Journal of Medical Imaging) in view of Applicant’s Admitted Prior Art (AAPA) further in view of Gulaka et al. (US20160284089), Claim 22 was rejected under 35 U.S.C. 103 as being unpatentable over Arik et al. (“Fully automated  rejected under 35 U.S.C. 103 as being unpatentable over Arik et al. (“Fully automated quantitative cephalometry using convolutional neural networks”, Journal of Medical Imaging) in view of Applicant’s Admitted Prior Art (AAPA) further in view of Stantchev et al. (US2004/0184643), and Claims 24-26 were objected to as being dependent upon a rejected base claim, but allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 1, 24 and 30 are independent.
	Applicant has amended claims 16, 17, 21, 22 and 24-30, and canceled claims 19, 20 and 23.  Independent claim 24 has been amended to be rewritten in independent form.
Independent claims 1 and 30 have been amended to require collectively abstracting the dental image and simultaneously detecting the plurality of landmarks based on a single convolution network.  Examiner agrees with Applicant’s argument that none of the cited references disclose or teach the amended claim limitations.

Allowable Subject Matter
5.	Claims 16-18, 21, 22 and 24-30 are allowed.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667